Exhibit 10.1

 





WINDING UP AGREEMENT

THIS AGREEMENT is made effective as of November 27, 2017 by and between JMB/245
Park Avenue Associates, Ltd., an Illinois limited partnership (the
"Partnership"), and JMB Park Avenue, Inc., an Illinois corporation ("Park
Avenue, Inc. "). Capitalized terms used herein but not defined have the same
meanings as in the Partnership's Amended and Restated Agreement of Limited
Partnership (as amended to date, the "Partnership Agreement").

 

W I T N E S S E T H:

WHEREAS, all of the Partnership Property has been reduced to cash or cash
equivalents (other than purchase money notes and security interests), and the
Partnership has thereby dissolved in accordance with the Partnership Agreement;
and

WHEREAS, the Partnership desires to complete the winding up of its business and
affairs effective as of November 27, 2017 (the "Winding Up Date"); and

WHEREAS, there are or may be certain known, and there may be certain other
unknown, costs, expenses, obligations or liabilities incurred by or on behalf
of, or claims, demands, assessments or charges against, the Partnership made by
third parties (not including any Partner acting in such Partner’s capacity as a
General Partner or Limited Partner of the Partnership, and herein collectively
referred to as the "Liabilities") that will not have been paid, discharged,
extinguished or otherwise provided for on or before the Winding Up Date; and

WHEREAS, the Partnership desires to be relieved of the Liabilities on the terms
and conditions set forth herein in order to complete the winding up of its
business and affairs on the Winding Up Date; and

WHEREAS, Park Avenue, Inc. is the General Partner of the Partnership and is
willing to assume the obligation to pay, extinguish or otherwise discharge the
Liabilities on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

1.            Park Avenue, Inc. hereby assumes the obligation to pay, extinguish
or otherwise discharge, and agrees to indemnify, defend and hold harmless the
Partnership and each of its other Partners from, each of the Liabilities,
whether known or unknown, suspected or unsuspected, fixed or contingent,
foreseen or unforeseen, that has not been paid, discharged, extinguished or
otherwise provided for on or before the Winding Up Date; provided, however that
in no event shall the Liabilities be deemed to include any obligation or
liability of the Partnership (i) for any distribution of cash or other property
or asset of any kind that was, is or may be distributable (including, without
limitation, a return of any capital contribution) to any partner of the
Partnership (or his assignee), or any holder of any limited partnership interest
in the Partnership, in his capacity as such; (ii) for which the obligation or
liability of, or recourse against, the Partnership was or is, by law, contract
or otherwise, limited to an asset or assets of the Partnership, or (iii) for any
Liability of the Partnership to any Partner for which the General Partner did
not have any liability prior to the date of this Agreement.

 

1 

 

 

2.            In consideration of Park Avenue, Inc.’s assumption of the
obligation to pay, extinguish or otherwise discharge the Liabilities as provided
in this Agreement, the Partnership (i) agrees to pay Park Avenue, Inc. on or
before the Winding Up Date the amount of $2,135.23, and (ii) hereby transfers
and assigns to Park Avenue, Inc. all of the Partnership's right, title to and
interest in, and all of the Partnership's rights to own, receive, collect and/or
enforce the payment, reimbursement or transfer of, any and all monies or other
property or assets of any kind (and any claims therein or thereto), including,
without limitation, the coverage and benefits by, and proceeds receivable from,
all contracts of insurance maintained by or on behalf of the Partnership, to the
maximum extent provided therein or under applicable law, that remain, or that
become or otherwise would or may be, payable, transferable or reimbursable to
the Partnership, on or after the Winding Up Date (other than such rights with
respect to any monies of the Partnership that remain on the Winding Up Date and
that are required to pay or discharge checks or drafts issued by the Partnership
on or before the Winding Up Date). Park Avenue, Inc. shall have no right of
indemnification or contribution from any of the other partners of the
Partnership in their capacity as such as a result of payments or claims made
with respect to the Liabilities, whether or not such payments or claims in the
aggregate are in excess of the amount of money or the value of other property or
assets paid or transferred to or received or collected by Equities pursuant to
the terms of this Agreement.

3.              Notwithstanding anything to the contrary in this Agreement, Park
Avenue, Inc. shall be entitled to the benefit of any and all rights of
indemnification, contribution, offset and any other right of recourse to or
claim against any third party (other than any right of indemnification or
contribution with respect to the Liabilities by or from a partner of the
Partnership in his capacity as such but including any other recourse to or claim
against a person who is or was a partner of the Partnership in any other
capacity) that the Partnership has, may have or otherwise could have or assert
at any time, whether in connection with, relating to or arising from any of the
Liabilities or otherwise, and the Partnership hereby assigns and transfers to
Equities all of its right, title to and interest in each and every such right or
claim.

4.              The Partnership hereby makes, constitutes and appoints Park
Avenue, Inc. , with full power of substitution, the Partnership's true and
lawful attorney-in-fact for the Partnership and in its name, place and stead to
make, execute, acknowledge, swear to, deliver, record, file and/or perform any
agreements, instruments or other documents, and to take any and all other
actions on behalf of the Partnership, whether on or after the Winding Up Date,
that may be considered necessary or desirable by Park Avenue, Inc. to carry out
fully the provisions of this Agreement, including without limitation, to execute
and deliver on behalf of the Partnership any document evidencing, acknowledging
or fulfilling the assignment and transfer by the Partnership to Park Avenue,
Inc. of any rights or claims referred to in Section 2 or 3 of this Agreement and
to collect, sue for or recover any monies or other property or assets, to
compromise or settle any claims and to endorse any checks or other instruments
on behalf of the Partnership. Pursuant to such power of attorney, the
Partnership hereby authorizes Park Avenue, Inc. to take any and all actions on
behalf of the Partnership as Park Avenue, Inc. may consider necessary or
desirable in connection with any of the foregoing to the same extent as the
Partnership could or might do if personally present, and the Partnership hereby
approves and confirms all such actions on its behalf. The power of attorney
hereby granted is coupled with an interest, is irrevocable and, to the extent
allowed by applicable law, shall survive the dissolution, winding up and
termination of the Partnership.

5.              Except as otherwise expressly provided in this Agreement,
nothing contained herein shall prevent, limit or qualify in any way the rights,
powers and authority Park Avenue, Inc. otherwise has or may exercise in its
capacity as the General Partner of the Partnership.

2 

 

 

6.              This Agreement shall inure to the benefit of, and shall be
binding upon, the parties hereto and their respective successors and assigns.
This Agreement and the rights and obligations of the parties hereto shall
survive the dissolution, winding up and termination of the Partnership.

7.              If any one or more of the provisions of this Agreement is for
any reason held to be invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
shall not impair or affect the validity and enforceability of the other
provisions hereof, and this Agreement shall be construed as though each such
invalid, illegal or unenforceable provision were not contained herein.

8.              Any reference in this Agreement to the singular shall also be
deemed to include the plural, and vice versa, unless the context otherwise
requires.

 

9.              This Agreement and the rights and obligations of the parties
hereto shall be interpreted, construed and enforced in accordance with the
internal laws of the State of Illinois.

 

10.           This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date first written above.

 



 

JMB PARK AVENUE, INC.,

an Illinois corporation

              By: /s/ Gailen J. Hull   Its:: Vice President

 

 

 

JMB/245 PARK AVENUE ASSOCIATES, INC.,

an Illinois limited partnership

        By:

JMB PARK AVENUE, INC.,

an Illinois corporation

General Partner

        By: /s/ Gailen J. Hull   Its: Vice President

 

 

 

3 

 





 

State of Illinois )   )     SS: County of Cook )

 

 

Before me, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared Gailen J. Hull, Vice President of JMB PARK AVENUE,
INC. (“Park Avenue, Inc.”), an Illinois corporation that is the General Partner
of JMB/245 Park Avenue Associates, Ltd. (the “Partnership”), an Illinois limited
partnership; and Gailen J. Hull, Vice President of PARK AVENUE, INC., both of
whom are known to me to be the persons whose names are subscribed to the
foregoing instrument, and acknowledged to me that they executed the same in the
capacities and for the purposes and consideration therein expressed.

 

Given under my hand and seal of office this 27th day of November, 2017.

 

 

  /s/ KAREN M. EWING   Notary Public

 

 

 

My Commission Expires:  September 8, 2019

 

 

4

